United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2298
                                   ___________

United States of America,              *
                                       *
            Plaintiff-Appellee,        *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Jose Antonio Alapizco-Rojas, also      * District of Minnesota.
known as Simon Espinoza Lopez,         *
                                       * [UNPUBLISHED]
            Defendant-Appellant.       *
                                  ___________

                             Submitted: July 22, 2004
                                Filed: August 12, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      This matter comes before the court for review on various grounds, including
that Defendant was subjected to ineffective assistance of counsel insofar as his trial
counsel failed to fully inform him of the consequences of his guilty plea. Defendant’s
counsel has sought permission to withdraw and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), setting forth the bases upon which the Defendant
appeals.
      We do not consider Defendant’s claim of ineffective assistance, as this is more
appropriately raised in collateral proceedings under 28 U.S.C. § 2255. See United
States v. Jackson, 204 F.3d 812, 815 (8th Cir. 2000). We also conclude that
Defendant’s remaining claims are without merit. Having conducted an independent
review of the record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. The district court is affirmed. See 8th Cir. R. 47B.

       We also grant defense counsel’s motion to withdraw. Counsel is reminded of
the obligations under Part V of this Court’s Amended Criminal Justice Act Plan.
Specifically, counsel is to advise the defendant of the right to file a petition for writ
of certiorari in the Supreme Court of the United States, and to inform the defendant
as to the merits and likelihood of success in the filing of such a petition. If counsel
determines there are meritorious issues, defense counsel shall assist the defendant in
filing a petition for writ of certiorari. If counsel determines there are no meritorious
issues warranting the filing of a petition for writ of certiorari, counsel shall advise the
defendant of the procedures for filing a petition pro se, and the time limits for the
filing of such a petition. Counsel shall file a certification with the clerk within 30
days certifying that he has complied with his obligations under Part V.
                         ______________________________




                                           -2-